Title: Cotton Tufts to John Adams, 12 February 1779
From: Tufts, Cotton
To: Adams, John



Dear Sr.

Feby. 12. 1779


In the latter End of July and beginning of Novr. last I wrote to You. Am uncertain by whom the first was conveyed, the Latter was committed to the Care of Mr. Jenks (formerly my Apprentice) now a Surgeons Mate to the General Pickering Privateer from Salem which saild soon after and was to touch at France in her Cruize. In my first among other Things I gave You an Account of our Season, which from the 24th. of last June to the Beginning of this Month has been uncommon, more especially for violent Storms. That of the 13th. of Augst. was attended with such Consequences as renderd our Expedition against Rhode Island abortive; another violent Storm of Nov. 2d. in which Byrons Fleet then cruising for De Estangs, sufferd greatly. The Storm met them on Georges Bank where the Culloden of 64 Guns is supposed to have foundered and has never been heard of since, in the same Storm the Somerset another 64, was wreckd on the Back of the Cape with the Loss of 50 or 60 Men—from her we have been favoured with 54 Cannon, 200 Blls. of merchantable Powder and many other valuable Articles. The Guns and Powder were safe deliverd at Boston. Decr. 10. We had another violent Storm of Wind and Rain, with the Darkness of the Night and violence of the Storm some People perished on Land and considerable Damage was done to the Shipping. Dec. 22d. the Cold became extreme and continued so to the 28th. On the 25th. PM. it began to Snow, the 26th. it continued, the Wind excessive high and cold severe. The oldest amongst us dont remember a more distressing and violent Storm. This day a Man passing over Boston Neck toward Night with his Team was next day found dead, his Team consisting of 4 Cattle and one Horse were froze to Death, the hind Oxen standing. A most Melancholy Account we received from Plimouth 72 Men in the Brig Genl. Arnold froze to Death in the Storm. She saild the 24. from Nantasket, met the Storm, put back and on the 26. got as near Plimouth as the Ice would admit. The 24th. according to Dr. Winthrop has been but once equalld for Coldness in his Day.
It was on the 2d. Novr. that Byrams Fleet consisting then of 13 or 14 Sail of the Line and 2 or 3 Frigates met with the Disaster already mentiond. On the 6th. of the same Month Monsr. De Estang left this Harbour with a fine Wind; about the same Time a Fleet of 108 Vessells saild from New York with 8000 some say 10000 Troops supposed for the West Indies. We have had Accounts of the Arrival of both. After the Capture of Dominica by the French, Admiral Barrington with a Fleet and Army attacked St. Lucia and took it. Monsr. De Estang arrived with a Force sufficient to Block him in after the Capture. In order to retake it the Count landed several Thousand Men, these were repulsed with a great Slaughter and the Count was obliged to repair to Martineco. Byrons Fleet have since arrived and by the best Accounts the Count is block’d up by Byron in Conjunction with Barringtons Fleet. I am really sorry for Monsr. De Estang. If Success depended solely upon Worth and Integrity he would have certainly had a larger Share. During his Stay here he shewd himself to be a very vigilant officer, and a Man of Wisdom and great Prudence. The Temperance, good Oeconomy and Civility of every order of Men in his Fleet was truly praise worthy. The Damage his Fleet sustained in the Storm of Augt. 13th. renderd a great part of his Fleet unfit for an Engagement more especially his own Ship which was dismasted. As soon as he arrived in Nantasket Road, all possible Expedition was made use off to repair his Fleet, he took every Precaution to prevent a Surprise from the Enemy, he erected Works on Point Alderton, Georges Island, Pectic, Long Island &c. that he could at one Time bring 6 or 700 Guns to bear on an Enemy. While he lay there Howe appeared with a Fleet of 15 or 16 Sail of the Line within Sight of Hull, sent some Frigates within a League of Hull but found the Harbour so well secured that they thought prudent after a few Days Cruise to return to New York.—Accounts from New York and Newport agree that a great Part of the british Troops have left the Continent, some gone to Europe, some to the West Indies, some to Hallifax. Clinton is said to remain at New York with 3000, Pigot or Prescot at Newport with 7000—and we have been amused with Stories of their entirely leaving the Continent (to me these have been idle Tales). Some suppose the Want of Transports, some the Want of Provisions have prevented it. Some of the Troops that were supposed to have left the Continent are now exercising their Rage and Cruelty in Georgia under the Command of Col. Campbell (formerly a prisoner at Concord).
In Decembr. last A Piece appeard in the Pensylvania Paper which gave no small Uneasiness to the publick. The Author mortified at his recall from —— complaind to the publick that Congress had not given him a full hearing, tho it had been requested; laid open many Transactions and Affairs in ——, reflected upon a certain Family, some of whom are nearly connected with You in a publick Character, pointed out the Absurdity of their Appointments, having such close Connections with Great Britain and one of them employed in services at first Blush inconsistent, with many other interesting Matters of which You will hear more hereafter. This Piece was answered by Common Sense. A Paper War ensued. Many Things were said by both Sides which were painful, imprudent and to the last Degree impolitic. Though this may sooner or later give Our Ministers at Versailles some Trouble, Yet much Good in the End may result from it.
I am My Dear Friend sometimes in Doubt whether Civilization (as it is commonly understood it is but a softer Name for Dissimulation) and the Knowledge of the Arts and Sciences have really mended the World. The Art of looking one Way and moving another is brought to greater Perfection in the present than in any former Age. The next Century will probably refine upon this untill it shall be verefied what an old Saint in ancient Days said of the then World, All Men are deceivers (to say Lyars would be uncivil and I should be loth to make the World worse than it is).
 
I am now got to the 5th. of March having had no conveyance for the aforegoing.—The Month of February hath made amends for the Roughness of the latter End of December and the greater part of January—the Weather was mild and open, Farmers turning up their Lands, mending Fences and busied in the Affairs of Husbandry as if Spring had opened.
By the last Advices from the West Indies Count De Estang was at Martineco, not blockd up as mentiond before, but lately reinforced with a Number of Capital Ships.—Manly in the private Ship Cumberland was lately capturd by the Juno of 38 Guns and sent into Barbadoes. Eight or Ten Prizes have arrived within 6 Weeks past—one a Privateer of 16 Guns from Liverpool taken by the Dean, another of 16 Guns capturd by the Franklin.
 

April 12th.

The Month of March has been as rough as February was mild. The Snow lay 15 Inches on a Level the 25th. of March. The 22, 24th. violent Storms of Snow. Since April came in we have had fine Weather.
Our latest Advices from Georgia are that the Enemy, who for some time past had reignd triumphant there, have met with some severe Repulses and are making hasty Steps to Savannah. We are a strange Set of Mortals. A Little Chastisement does not move us, but when the Blow comes heavy the Spirit rises, it was some Time before Our Brethren at the Southward realized the Matter. They are now roused and are pressing on with Vigor and I trust with the Smiles of Providence they will clear that State of inbred Enemies and foreign Murderers.—Our Insidious Enemies had for Three Years past employ’d Agents in that State to enlist Regiments into their Service and after enlisting men swore them to Secrecy. This they have done (I make no doubt) in all our States. When I reflect upon the numerous Acts and Stratagems, the open Attempts and secret Designs together with the powerful Fleets and Armies employd against us and the peculiar Scituations and Circumstances of the Continent I am almost astonished to find that We are still an unconquerd People. Had not Heaven appeared for us We must long before this Time have been subject to the Will of our Enemies. Thanks to Heaven the Teeth of the Lion are broken. Great Britain is falling and She will no more rise among the Nations of the Earth, Glorious and powerful as heretofore, but will meet with that Hatred and Disgrace which is due to her Injustice and Cruelty and with that Scorn and Contempt which her unbounded Pride and Insolence hath merited.
Mr. Jenks has returned from the Cruize without touching at France, that I doubt whether You will receive my Letter sent by him. May this meet with a better Fate and reach you in the Enjoyment of Health and every desireable Good.
Our Friends here are well, Mastr. Charles Adams and Billy Cranch dind with us to Day having kept Sabbath at their Grand Pa’s, by whom I find that Yours are all well.—I will compound with You for a Letter half so long as this, but one as long as again would be esteemd a valuable Present.—Adieu.
